Detailed Action

Acknowledgements 


1.   	This communication is in response to the original Application No. 16/933,883       filed on 7/20/2022.
2. 	Claims 1-16 are currently pending and have been fully examined.

3.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .		
Claim Rejections – 35 USC § 101

5.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.	Claim(s) 1-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[ljaws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216 (2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). In accordance with the framework, we first determine what concept the claim is “directed to.”  See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”). For example, concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; 573 U.S. 208, Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, Appeal 2018-002948 Application 13/009,053 594-95 (1978)); and mental processes (Gottschalkv. Benson, 409 U.S. 63, 69 (1972)).
Specifically, claims 1-16 are directed toward at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), without significantly more.  In accordance with the 2019 PEG, the rationale for this determination is explained below.
Step 1 Statutory Categories (streamlined analysis):
Establishing the broadest reasonable interpretation of the claim as a whole, does it fall under one of the four patentable categories of 35 U.S.C. § 101: 
(1) process; 
(2) machine; 
(3) manufacture; 
(4) composition of matter. 
Step 1:
Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
Representative claim 9 is directed toward a method, which is a statutory category of invention.
The claim(s) recite(s) facilitating a transaction, which is an “abstract idea,” without significantly more.

Revised Step 2A; Prong One of Two Prong Inquiry:
Although claim 1 recite a method/apparatus that falls within one of the four patentable categories of 35 U.S.C. § 101, the Supreme Court has "long held that this provision contains an important implicit exception" that "[l]aws of nature, natural phenomena, and abstract ideas are not patentable." Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 70 (2012) (quotation omitted). To determine patentable subject matter a revised determination will be made using the 2019 PEG.
"First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts" of "laws of nature, natural phenomena, and abstract ideas." Alice Corp. v. CLS Bank int'l, 134 S. Ct. 2347, 2355, 573 U.S. 208 (2014). "The inquiry often is whether the claims are directed to 'a specific means or method' for improving technology or whether they are simply directed to an abstract end-result."  To determine if the claim “recites” and “abstract idea,” the Examiner identifies the specific limitations in the claim under examination the Examiner believes recites an “abstract idea” and determines whether the identified limitation(s) fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG.  
The grouping of abstract ideas, as recited in the 2019 PEG, comprises: 
Mathematical Concepts/Formulas;
mathematical relationships;
a mathematical formula or equation;
a mathematical calculation;
formula;
Mental Processes; and 
concepts performed by the human mind or by pen and paper (e.g. observation, evaluation, judgement, opinion);
(3) Certain Methods of Organizing Human Activity (e.g. fundamental economic practice);
a. fundamental economic principles or practices (e.g. hedging, insurance, mitigating risk);
b. commercial or legal interactions (e.g. contracts, legal obligations, business relations, advertising;
	c. managing personal behavior or relationships;
d. interactions between people (e.g. social activities, teaching);


Claim Analysis:
Identifying the specific limitation(s) in the claim that recites an abstract idea (note: abstract idea is highlighted bold);
As to claim 1:

Asystem of non-cryptographic immutable distributed ledger technology for sending and receiving multiple assets including fiat currencies, comprising:

a first financial institution;

a second financial institution;

an other-control account;

a financial institution endpoint comprising at least a first plurality of programming instructions stored in the at least one memory of, and operating on at least one processor of, the computer system, wherein the first plurality of programming instructions, when operating on the at least one processor, cause the computer system to:

communicate with another financial institution other than the operating financial institution;

facilitate customer transactions with a customer account held by the operating financial institution;

facilitate transactions between the operating financial institution and a separate financial

institution by means of an other-control account, such as nostro and vostro accounts;



wherein the transactions between the financial institutions take place over a secure network;

store records of personally identifying information on entities involved in transactions with the financial institution endpoint;

communicate with a data trustee and allow the data trustee to copy all stored transaction record data for storage purposes;

a secure network comprising at least a first plurality of programming instructions stored in the at least one memory of, and operating on at least one processor of, the computer system, wherein the first plurality of programming instructions, when operating on the at least one processor, cause the computer system to:

receive transactions from at least one financial institution endpoint;

facilitate transactions between customers and financial institution endpoints;

store records of transactions that have passed through the secure network;

wherein the records include a key or identifier to a block of data held by a data trustee, the block of data containing personally identifying information on the entity or entities involved in a transaction or transactions; and 

a data trustee comprising at least a first plurality of programming instructions stored in the at least one memory of, and operating on at least one processor of, the computer system, wherein the first plurality of programming instructions, when operating on the at least one processor, cause the computer system to:

communicate with a financial institution endpoint over a secure network;

query or receive data from a financial institution endpoint;

wherein the data received or queried from a financial institution endpoint comprises transaction data and personally identifying information on the entity or entities involved in the transaction or transactions;

maintain a key or identifier paired with each segment or portion of transaction and personally identifying information;

wherein the key or identifier matches the key or identifier for the transaction data held by the secure network; and

allow entities with proper legal authorization to query transaction data and personally

identifying information on entities involved in the transaction data from the data trustee, using a paired key or identifier.

Determine whether the identified specific limitation(s) falls within at least one of the groupings of abstract ideas enumerated in 2019 PEG;
Claim Analysis:
Applicant’s limitation(s), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of generic computer components.  The mere nominal recitation of a generic processor does not take the claim limitation out of the (3) Certain Methods of Organizing Human Activity grouping. 
The Examiner identifies that the Applicant’s claim limitations full under 2019 PEG group(s) of abstract idea is/are: 
(1) Mathematical Concepts; 
(2) Mental Processes; 
(3) Certain Methods of Organizing Human Activity;

Because the claims are directed to facilitating a transaction, it is an abstract idea. Since the identified limitations(s) fall within any of the groupings of abstract ides enumerated in the 2019 PEG, the analysis should proceed to Revised Step 2A, Prong Two.
	We must now examine the elements of the claim to determine whether it contains an “inventive concept” sufficient to “transform” the claimed abstract idea into a patent eligible application.  A claim that recites an “abstract idea” must include “additional features” to ensure the claim is more than a drafting effort designed to monopolize the “abstract idea.”

Revised Step 2A, Prong Two of Two Prong Inquiry:
The Examiner then makes a determination if there are there any additional element(s) or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  Therefore, the additional element(s) or a combination of elements, recited in the claim, is beyond the judicial exception(s), and
	Does the claim recite additional elements that integrate the judicial exception into a “practical application” of the exception?  Requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites additional element(s) or a combination of elements;
As to claim 1:

Asystem of non-cryptographic immutable distributed ledger technology for sending and receiving multiple assets including fiat currencies, comprising:

a first financial institution;

a second financial institution;

an other-control account;

a financial institution endpoint comprising at least a first plurality of programming instructions stored in the at least one memory of, and operating on at least one processor of, the computer system, wherein the first plurality of programming instructions, when operating on the at least one processor, cause the computer system to:

communicate with another financial institution other than the operating financial institution;

facilitate customer transactions with a customer account held by the operating financial institution;

facilitate transactions between the operating financial institution and a separate financial

institution by means of an other-control account, such as nostro and vostro accounts;



wherein the transactions between the financial institutions take place over a secure network;

store records of personally identifying information on entities involved in transactions with the financial institution endpoint;

communicate with a data trustee and allow the data trustee to copy all stored transaction record data for storage purposes;

a secure network comprising at least a first plurality of programming instructions stored in the at least one memory of, and operating on at least one processor of, the computer system, wherein the first plurality of programming instructions, when operating on the at least one processor, cause the computer system to:

receive transactions from at least one financial institution endpoint;

facilitate transactions between customers and financial institution endpoints;

store records of transactions that have passed through the secure network;

wherein the records include a key or identifier to a block of data held by a data trustee, the block of data containing personally identifying information on the entity or entities involved in a transaction or transactions; and 

a data trustee comprising at least a first plurality of programming instructions stored in the at least one memory of, and operating on at least one processor of, the computer system, wherein the first plurality of programming instructions, when operating on the at least one processor, cause the computer system to:

communicate with a financial institution endpoint over a secure network;

query or receive data from a financial institution endpoint;

wherein the data received or queried from a financial institution endpoint comprises transaction data and personally identifying information on the entity or entities involved in the transaction or transactions;

maintain a key or identifier paired with each segment or portion of transaction and personally identifying information;

wherein the key or identifier matches the key or identifier for the transaction data held by the secure network; and

allow entities with proper legal authorization to query transaction data and personally

identifying information on entities involved in the transaction data from the data trustee, using a paired key or identifier.

Does the claim as a whole integrates the mental process into a practical application?
	Examples of limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);

Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition;

Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 

Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception;
The Examiner considers whether the claimed invention pertains to an improvement in:
(1) The functioning of the computer itself; or 
(2) Any other technology or technical field.  
This is also referred to as a technological solution to a technological problem.  
	Determine, by the Examiner, that there is a technical explanation as to how to implement the invention in the Specification and the claim itself reflects the improvement in technology.  In determining to identify the “improvement” the Examiner searches both: 
The Specification; and 
The Claims;
The Specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  For example, the Specification could identify a technical problem and explain how the Specification provides a technical solution.
	As to the claims, after the Examiner has consulted the Specification and determined the disclosed invention pertains to an improvement in technology, the claim must be evaluated to ensure the claim itself reflects the improvement in technology.  It must be determined whether the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.
	Under a “particular machine” consideration, a claim limitation can integrate a judicial exception by implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
This consideration is discussed in MPEP 2106.05(b).
A claim to add a generic computer or generic computer components and asserts that the claim integrates a judicial exception because the generic computer is 'specially programmed, or is a 'particular machine, the Examiner should look at whether the added elements integrate the judicial exception.  Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.
	Under a “particular transformation” consideration, a claim limitation can integrate a judicial exception by effecting a transformation or reduction of a particular article to a different state or thing.  This consideration is discussed in MPEP 2106.05(c).
	Under “other meaningful limitations” consideration, a claim limitation can integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  This consideration is discussed in MPEP 2106.05(e).
Examples of limitations that are “NOT” indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);

Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).


Result of Claim Analysis:
The claim recites the additional element(s): a financial institution endpoint; a secure network; a data trustee; these entities in the step(s) is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea. 
Thus the exception is not integrated into a “practical application,” then the claim is “directed to” the exception, proceed to Step 2B.

Analysis Step 2B:
Because we determine the claims are directed to an abstract idea, we analyze the claims under step 2B of Alice to determine if there are additional limitations that individually, or as an ordered combination, ensure the claims amount to "significantly more" than the abstract idea.  Alice, 134 S. Ct. at 2355; 573 U.S. 208 (citing Mayo, 566 U.S. at 76-77)).  Does the claim provide an inventive concept i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception (e.g. abstract idea) in the claim?
Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.

Step 2B includes evaluation of the same considerations as revised Step 2A Prong Two, plus two additional considerations: 
whether the additional elements amount to significantly more than the exception itself;

Claim Analysis:

As to claim 1:

Asystem of non-cryptographic immutable distributed ledger technology for sending and receiving multiple assets including fiat currencies, comprising:

a first financial institution;

a second financial institution;

an other-control account;

a financial institution endpoint comprising at least a first plurality of programming instructions stored in the at least one memory of, and operating on at least one processor of, the computer system, wherein the first plurality of programming instructions, when operating on the at least one processor, cause the computer system to:

communicate with another financial institution other than the operating financial institution;

facilitate customer transactions with a customer account held by the operating financial institution;

facilitate transactions between the operating financial institution and a separate financial

institution by means of an other-control account, such as nostro and vostro accounts;

wherein the transactions between the financial institutions take place over a secure network;

store records of personally identifying information on entities involved in transactions with the financial institution endpoint;

communicate with a data trustee and allow the data trustee to copy all stored transaction record data for storage purposes;

a secure network comprising at least a first plurality of programming instructions stored in the at least one memory of, and operating on at least one processor of, the computer system, wherein the first plurality of programming instructions, when operating on the at least one processor, cause the computer system to:

receive transactions from at least one financial institution endpoint;

facilitate transactions between customers and financial institution endpoints;

store records of transactions that have passed through the secure network;

wherein the records include a key or identifier to a block of data held by a data trustee, the block of data containing personally identifying information on the entity or entities involved in a transaction or transactions; and 

a data trustee comprising at least a first plurality of programming instructions stored in the at least one memory of, and operating on at least one processor of, the computer system, wherein the first plurality of programming instructions, when operating on the at least one processor, cause the computer system to:

communicate with a financial institution endpoint over a secure network;

query or receive data from a financial institution endpoint;

wherein the data received or queried from a financial institution endpoint comprises transaction data and personally identifying information on the entity or entities involved in the transaction or transactions;

maintain a key or identifier paired with each segment or portion of transaction and personally identifying information;

wherein the key or identifier matches the key or identifier for the transaction data held by the secure network; and

allow entities with proper legal authorization to query transaction data and personally

identifying information on entities involved in the transaction data from the data trustee, using a paired key or identifier.

Claim Analysis Result:

Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology.  

The additional elements of claim(s) 1 do not change the analysis as claim(s) 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because alone, the elements do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 taken together, as an ordered combination, as a whole, also do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 include:
NONE;
Applicant’s “additional elements” disclose generic computer components performing generic computer functions which alone, do not amount to significantly more than the judicial exception.  Within claim(s) 1, they are recited at a high level of generality and are functioning and processing instructions in a conventional manner known in the industry.  Courts have held computer-implemented processes not to be significantly more than an “abstract idea” (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an “abstract idea,” such as an idea that could be done by human analog (i.e. by hand or by merely thinking). This is the central issue with the claimed invention as the computer elements are merely used as a tool to carry out the “abstract idea,” to perform Applicant’s functions, which are well-understood and conventional to the industry. Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology. 
Their collective functions merely provide conventional computer implementation as the Specification, which merely indicate generic and conventional computing components, used as a tool to implement the “abstract idea, without specifically identifying improvements to the technology utilized, rather indicating technology is merely utilized as a tool to implement the “abstract idea.”
Applicant’s limitations are represent instructions for the “abstract idea” and/or insignificant post-solution activity.  Moreover, these limitations do not constitute significantly more because they are simply an attempt to limit the “abstract idea” to a particular technological environment.  Viewing these limitations in combination with the elements that set forth the “abstract idea,” the claim(s) 1 merely instruct the process which are instructions to implement the “abstract idea.”   
	Furthermore, the limitations whish set forth the “abstract idea” do not appear to be sufficiently supported by the required algorithm(s) necessary to carry out their claimed function in a specific, limiting manner, thereby indicating a high level or preemption. 
Conclusion 
	Thus, when all of the limitations of the claims are considered, both individually and as an ordered combination as outlined above, the Examiner concludes that the claim is not directed to a patent-eligible subject matter under 35 USC 101 because it does not amount to significantly more than the “abstract idea.”
Additionally, the Examiner would additionally point out the following:
“The method claims do not, for example, purport to improve the functioning of the computer itself. See ibid. (“There is no specific or limiting recitation of . . . improved computer technology . . . ”); Brief for United States as Amicus Curiae 28–30. Nor do they effect an improvement in any other technology or technical field. See, e.g., Diehr, 450 U. S., at 177–178. Instead, the claims at issue amount to “nothing significantly more” than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.”

Also, the Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting business, the computer acts as a device to move and hold data, but the computer is used merely in its ordinary capacity of routine computerization of bookkeeping functions are not tied to a technological advance.”   “Furthermore, merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).”
	Also, the Examiner would like to point out that “an inventive concept that transforms the “abstract idea” into a patent-eligible invention must be significantly more than the “abstract idea” itself, and cannot simply be an instruction to implement or apply the “abstract idea” on a computer.”
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Dependent claim(s) 2-8 and 10-16 when analyzed as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations only refine the abstract idea further.
For instance, in claim(s) 2-8 and 10-16 the steps, under the broadest reasonable interpretation, are further refinements of [organizing human activities, mental process, mathematical concepts/formulas] because these steps further describe the intermediary steps of the underlying process.
In all the dependent claim(s), the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claim(s) do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  Thus, the claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claim(s) also are not patent eligible.
Claim 9 contains similar language or like deficiencies found in claim 1.
	Dependent claim(s) 2-8 and 10-16 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	Claim(s) 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As to claim 1, it is unclear “HOW” Applicant’s claim works as Applicant recites, “facilitate transactions between the operating financial institution and a separate financial institution by means of an other-control account, such as nostro and vostro accounts.”  Applicant’s Specification recites:
[005] Accordingly, the inventor has conceived and reduced to practice, a system of non-10 cryptographic immutable distributed ledger technology for sending and receiving multiple assets including fiat currencies, comprising: a first financial institution; a second financial institution; an other-control account; a financial institution endpoint comprising at least a first plurality of programming instructions stored in the at least one memory of, and operating on at least one processor of, the computer system, wherein the first plurality of programming instructions, when15 operating on the at least one processor, cause the computer system to: communicate with another financial institution other than the operating financial institution; facilitate customer transactions with a customer account held by the operating financial institution; facilitate 
transactions between the operating financial institution and a separate financial institution by means of an other-control account, such as nostro and vostro accounts; 






    PNG
    media_image1.png
    431
    722
    media_image1.png
    Greyscale




However, it is unknown “HOW” Applicant’s claimed invention works.  For Example, as depicted in Figure 63, it is unknown if it is the #6303 accessing the OCA of #6312 to facilitate a transaction? It is unknown HOW the accessing of the OCA’s are being performed.
	As to claim 1, it is unclear “HOW” Applicant’s claimed invention’s works as Applicant recites:
wherein the transactions between the financial institutions take place over a secure network;

a secure network comprising at least a first plurality of programming instructions stored in the at least one memory of, and operating on at least one processor of, the computer system, wherein the first plurality of programming instructions, when operating on the at least one processor, cause the computer system to:

Applicant’s Specification recites:


a secure network comprising at least a first plurality of programming instructions stored in the at least one memory of, and operating on at least one processor of, the25 computer system, wherein the first plurality of programming instructions, when operating on the at least one processor, cause the computer system to: receive transactions from at least one financial institution endpoint; facilitate transactions between customers and financial institution endpoints; store records of transactions that have passed through the secure network; 

Based on Applicant’s claim language, Applicant is claiming different/separate secure networks, which is not taught from Applicant’s Specification. 
As to claim 1, it is unclear “HOW” Applicant’s claimed invention’s works as Applicant recites:
wherein the records include a key or identifier to a block of data held by a data trustee, the block of data containing personally identifying information on the entity or entities involved in a transaction or transactions; and 

a data trustee comprising at least a first plurality of programming instructions stored in the at least one memory of, and operating on at least one processor of, the computer system, wherein the first plurality of programming instructions, when operating on the at least one processor, cause the computer system to:

Applicant’s Specification recites:

and allow entities with proper legal 
10	authorization to query transaction data and personally identifying information on entities 
involved in the transaction data from the data trustee, using a paired key or identifier. 

Here, from Applicant’s claim it appears to be two separate and distinct “data trustee,” which is not taught from Applicant’s Specification. 
  Therefore, it is unclear HOW Applicant’s claim works.
As to claim 1, it is unclear “HOW” Applicant’s claimed invention’s works as Applicant recites:
communicate with a financial institution endpoint over a secure network;

query or receive data from a financial institution endpoint;


Applicant’s Specification recites:

a financial institution endpoint comprising at least a first plurality of programming instructions stored in the at least one memory of, and operating on at least one processor of, the computer system, wherein the first plurality of programming instructions, when15 operating on the at least one processor, cause the computer system to:

Here, from Applicant’s claim it appears to be two separate and distinct “financial institution endpoint,” which is not taught from Applicant’s Specification.  Therefore, it is unclear HOW Applicant’s claim works.

	As to claim 1, it is unclear HOW Applicant’s claimed invention works as Applicant recites, “maintain a key or identifier paired with each segment or portion of transaction and personally identifying information.”  Applicant’s Specification recites: 
maintaining a key or identifier paired with each segment or portion of transaction and personally identifying information, using a data trustee; wherein the 
5	key or identifier matches the key or identifier for the transaction data held by the secure network, using a data trustee; and allowing entities with proper legal authorization to query transaction 

Therefore, Applicant’s Specification is silent on HOW Applicant is performing the claimed invention.  For example, Applicant’s Specification is silent the “portioning” of transaction information or the “segmenting” of the transaction information.  Therefore, it is unclear HOW Applicant’s claimed invention works.
	As to claim 1, it is unclear HOW Applicant’s claimed invention works, as Applicant recites, “allow entities with proper legal authorization to query transaction data and personally.” Applicant’s Specification recites:
wherein the 
5	data received or queried from a financial institution endpoint comprises transaction data and personally identifying information on the entity or entities involved in the transaction or transactions; maintain a key or identifier paired with each segment or portion of transaction and personally identifying information; wherein the key or identifier matches the key or identifier for the transaction data held by the secure network; and allow entities with proper legal 
10	authorization to query transaction data and personally identifying information on entities involved in the transaction data from the data trustee, using a paired key or identifier. 

Applicant’s Specification is silent HOW Applicant’s claimed invention is achieved. It is unknown who/how “legal authorization” is determined.  Language of Applicant’s Specification must, to extent possible, describe claimed invention so that one skilled in art can recognize what is claimed.  A question as to whether Applicant’s Specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently.1
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform Applicant’s claimed invention.  The Specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	As to claim 5, it is unclear HOW Applicant’s claimed invention works as claim 5 recites, “wherein the financial institution endpoint deletes personally identifying information when requested by a customer or legal entity;” however, Applicant’s Specification recites:
initially hold the master key for security of the network. In other cases, for legal reasons, the ACI may hold this key, as a legal, local entity. Once the NB feels comfortable taking on a leading role,30 it can request or legally demand the master key and house it on their servers henceforth.

It is unclear HOW Applicant determines “legal entity.”  Therefore, it is unclear HOW Applicant’s claimed invention works.
	Claim 9 contains similar language or like deficiencies found in claim 1.
Claim 13 contains similar language or like deficiencies found in claim 5.
	Dependent claim(s) 2-8 and 10-16 are also rejected for being depdent upon rejected claim 1.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.	Claim(s) 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation:
a financial institution endpoint comprising at least a first plurality of programming instructions stored in the at least one memory of, and operating on at least one processor of, the computer system, wherein the first plurality of programming instructions, when operating on the at least one processor, cause the computer system to:

in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation:
communicate with another financial institution other than the operating financial institution;

in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
	
As to claim 1, the scope of the claim is unclear as Applicant recites:
a financial institution endpoint comprising at least a first plurality of programming instructions stored in the at least one memory of, and operating on at least one processor of, the computer system, wherein the first plurality of programming instructions, when operating on the at least one processor, cause the computer system to:

a secure network comprising at least a first plurality of programming instructions stored in the at least one memory of, and operating on at least one processor of, the computer system, wherein the first plurality of programming instructions, when operating on the at least one processor, cause the computer system to:

a data trustee comprising at least a first plurality of programming instructions stored in the at least one memory of, and operating on at least one processor of, the computer system, wherein the first plurality of programming instructions, when operating on the at least one processor, cause the computer system to:

It is unclear if there is a “single” computer system being used by the listed three entities or does each individual entity comprises its own computer system.  Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim.
	As to claim 1, the scope of the claim is unclear as Applicant recites:
wherein the transactions between the financial institutions take place over a secure network;

store records of personally identifying information on entities involved in transactions with the financial institution endpoint;

Applicant’s claim 1 includes: “a first financial institution,” “a second financial institution,” “another financial institution,” “operating financial institution,” “separate financial institution.”  Therefore, it is unclear which “financial institutions” the Applicant is referring to.   Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim.
	As to claim 1, the scope of the claim is unclear as Applicant’s claim 1 contain the trademark name(s) nostro and vostro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Exparte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe social networking websites which are not in possession and need to be claimed generically and, accordingly, the identification/description is indefinite.
As to claim 1, the scope of the claim is unclear as the “metes-and-bounds” of Applicant’s, “store records of transactions that have passed through the secure network.”  Applicant’s Specification recites:
at least one processor, cause the computer system to: receive transactions from at least one 
financial institution endpoint; facilitate transactions between customers and financial institution 
endpoints; store records of transactions that have passed through the secure network; 

Therefore, the scope of the claim is unclear as Applicant’s Speciation is silent the “metes-and-bounds” of Applicant’s “passed through” comprises (e.g. does “passed through” encompass failed/incomplete transactions?).  Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim.
The term “proper” in claim 1 is a relative term which renders the claim indefinite. The term “proper” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As to claim 7, the scope of the claim is unclear as Applicant’s claim 1 contain the trademark name(s) nostro and vostro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Exparte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe social networking websites which are not in possession and need to be claimed generically and, accordingly, the identification/description is indefinite.
As to claim 13, the scope of the claim is unclear as Applicant’s claim 1 contain the trademark name(s) nostro and vostro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Exparte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe social networking websites which are not in possession and need to be claimed generically and, accordingly, the identification/description is indefinite.
Claim 9 contains similar language or like deficiencies found in claim 1.
	Dependent claim(s) 2-8 and 10-16 are also rejected for being depdent upon rejected claim 1.

Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to 

Applicant’s disclosure.  


    PNG
    media_image3.png
    937
    625
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mr. Dante Ravetti whose telephone number is (571) 270-3609. The examiner can normally be reached on Monday - Thursday 9:00am-5:00pm.

If attempts to reach examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4609.

Information regarding the status of an application may be obtained from

the Patent Application Information Retrieval (PAIR) system. Status information

for published applications may be obtained from either Private PAIR or Public

PAIR. Status information for unpublished applications is available through

Private PAIR only. For more information about the PAIR system see

http://pair-direct5yspto.gov. Should you have questions on access to the private

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866)

217-9197. If you would like assistance from a USPTO Customer Service

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1 -(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        10/11/2022





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

        An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612. An application specification may show actual reduction to practice by describing testing of the claimed invention or, in the case of certain biological materials, by specifically describing a deposit made in accordance with 37 CFR 1.801  et seq. See Enzo Biochem, 323 F.3d at 965, 63 USPQ2d at 1614 ("reference in the specification to a deposit may also satisfy the written description requirement with respect to a claimed material"); see also Deposit of Biological Materials for Patent Purposes, Final Rule, 54 Fed. Reg. 34,864 (August 22, 1989) ("The requirement for a specific identification is consistent with the description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted." Id. at 34,876. "The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement." Id. at 34,880.) Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985); see also 54 Fed. Reg. at 34,880 ("As a general rule, the more information that is provided about a particular deposited biological material, the better the examiner will be able to compare the identity and characteristics of the deposited biological material with the prior art.").
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

        A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)), whether new or amended claims are supported by the description of the invention in the application as filed (see, e.g., In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989)), whether a claimed invention is entitled to the benefit of an earlier priority date or effective filing date under 35 U.S.C. 119, 120, 365, or 386  (see, e.g., New Railhead Mfg. L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 63 USPQ2d 1843 (Fed. Cir. 2002); Tronzo v. Biomet, Inc., 156 F.3d 1154, 47 USPQ2d 1829 (Fed. Cir. 1998); Fiers v. Revel, 984 F.2d 1164, 25 USPQ2d 1601 (Fed. Cir. 1993); In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993)), or whether a specification provides support for a claim corresponding to a count in an interference (see, e.g., Martin v. Mayer, 823 F.2d 500, 503, 3 USPQ2d 1333, 1335 (Fed. Cir. 1987); Fields v. Conover, 443 F.2d 1386, 170 USPQ 276 (CCPA 1971)). Compliance with the written description requirement is a question of fact which must be resolved on a case-by-case basis. Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116 (Fed. Cir. 1991).